Ostrander, J.
One purpose of the bill of complaint filed in this cause was to secure an accounting and settlement with defendant Donovan as trustee, and also as attorney and legal adviser of complainant. The appeal involves only the decree of the court below made upon the accounting. No questions of law are involved, except that there must be applied, and there was applied in the court below, the rules of law applicable as between a trustee and the cestui que trust and an attorney and client. An examination of the record has satisfied us that the court below reached a proper conclusion, and its decree ought not to be disturbed. It is affirmed, with costs of this appeal to complainant.
Brooke, C. J., and McAlvay, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.